Title: To Benjamin Franklin from Richard Bache, 9 January 1782
From: Bache, Richard
To: Franklin, Benjamin


Dear & Hond. Sir
Philadelphia Jany. 9th 1782
Hearing that the Hermione Frigate will shortly leave the Cheasapeake for France I embrace a short moment to let you know that we are all well— Little Debby has been innoculated for the small Pox, & has got happily through them— I shall have an opportunity of writing to you in a few days, by a Vessel from this port, for L’Orient, On board of which I have put Temple’s Seeds the Owner being a Stranger to me, I could not prevail with him to take two Barrels of Apples— I have to request of you to forward the inclosed Letter;— and wishing you to accept our Love & Duty I remain Dear Sir Your affectionate son
Rich Bache
Dr. Franklin
 
Addressed: His Excellency / Dr Benjamin Franklin / Minister Plenipoy. from the United States / at / Passy / Honored by / Chevar. Latouche
Notation: Richd. Bache Philada. Jany. 9. 1782.
